Case: 20-61237     Document: 00516390482         Page: 1     Date Filed: 07/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 12, 2022
                                  No. 20-61237
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Claire Marlette Edou,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A088 655 122


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Claire Marlette Edou, a native and citizen of the Gabonese Republic,
   petitions for review of the Board of Immigration Appeals’ (BIA) dismissing
   her appeal from an order of the Immigration Judge (IJ) denying her
   application for cancellation of removal. She contends the BIA erred factually


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61237      Document: 00516390482          Page: 2   Date Filed: 07/12/2022




                                    No. 20-61237


   and legally by failing to consider and weigh appropriately relevant factors in
   its determination that she failed to demonstrate her removal would cause
   exceptional and extremely unusual hardship to her children. See 8 U.S.C.
   § 1229b(b)(1).
          In considering the BIA’s decision (and the IJ’s, to the extent it
   influenced the BIA), legal conclusions are reviewed de novo. E.g., Trejo v.
   Garland, 3 F.4th 760, 74 (5th Cir. 2021). Regarding fact finding, our court
   lacks jurisdiction to review the BIA’s factual findings in cancellation-of-
   removal proceedings. Patel v. Garland, 142 S. Ct. 1614, 1622–23 (2022); 8
   U.S.C. § 1252(a)(2)(B)(i).
          Edou identifies no evidence, much less evidence compelling a
   different result, showing: the BIA mischaracterized the physician’s findings
   regarding her young daughter’s condition; or the physician’s conclusion as
   to the likely natural resolution of her medical issue changed at any point. See
   Trejo, 3 F.4th at 775. Edou does not address: the BIA’s determination that
   she did not update that daughter’s medical information, although almost two
   years passed between the IJ’s and BIA’s decisions; or the BIA’s briefing
   extension to permit her an additional physician’s appointment prior to
   submitting her brief on appeal. Instead, Edou challenges the IJ’s denial of
   her request for a continuation before the final hearing in a series of hearings
   stretching over ten years (the original notice to appear was issued in 2008,
   following Edou’s entering the United States in 1998 and overstaying her
   visa). She failed to raise this issue before the BIA; accordingly, our court
   lacks jurisdiction to consider it. See Omari v. Holder, 562 F.3d 314, 317 (5th
   Cir. 2009).
          The record supports the BIA’s conclusion that Edou failed to show
   that the consequences of her removal are “substantially beyond the ordinary




                                         2
Case: 20-61237     Document: 00516390482           Page: 3   Date Filed: 07/12/2022




                                    No. 20-61237


   hardship that would be expected when a close family member leaves this
   country”. Trejo, 3 F.4th at 775 (citation omitted).
          DISMISSED in part; DENIED in part.




                                         3